MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Nov 30 2020, 10:32 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer L. Schrontz                                     Curtis T. Hill, Jr.
Schrontz Legal Group, LLC                                Attorney General of Indiana
Lafayette, Indiana                                       Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE

    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        November 30, 2020
Child Relationship of:                                   Court of Appeals Case No.
J.S. and J.N.B. (Minor                                   20A-JT-1022
Children),                                               Appeal from the Tippecanoe
        and                                              Superior Court
                                                         The Hon. Kurtis G. Fouts, Special
J.B.S. (Mother)                                          Judge
Appellant-Respondent,                                    Trial Court Cause Nos.
                                                         79D03-1907-JT-111
        v.                                               79D03-1907-JT-112

The Indiana Department of
Child Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020                   Page 1 of 24
      Bradford, Chief Judge.


                                             Case Summary
[1]   J.B.S. (“Mother”) is mother to thirteen-year-old J.N.B. and five-year-old J.S.

      (collectively, “the Children”).1 In August of 2017, the Indiana Department of

      Child Services (“DCS”) removed the Children from Mother’s care and

      petitioned to have them adjudicated children in need of services (“CHINS”). In

      January of 2018, following a violent incident in Mother’s home involving her

      boyfriend D.L. and another man, DCS filed second CHINS petitions related to

      the Children. In May of 2018, the juvenile court found the Children to be

      CHINS. In June of 2018, the Children were placed in foster care, and Mother

      was ordered to participate in and complete several services. In June and July of

      2019, the juvenile court conducted hearings at which it heard evidence that

      Mother was still with D.L. and, although aware that there were issues that

      needed to be addressed, had difficulty accepting that. Mother indicated that she

      believed that all of the problems in her relationship with D.L. were her fault.

[2]   On July 31, 2019, DCS petitioned to terminate Mother’s parental rights to the

      Children (“the TPR petitions”). On August 23, 2019, Mother pled guilty to

      Level 3 felony dealing in methamphetamine, her ten-year sentence for which

      was largely to be served through community corrections and on supervised

      probation. Four hearings on the TPR petitions were held between October of




      1
        While the parental rights of J.N.B.’s and J.S.’s fathers were also terminated in this proceeding, neither
      participates in this appeal.



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020                   Page 2 of 24
      2019 and January of 2020. The juvenile court heard evidence that Mother,

      despite being made aware that reunification with the Children was unlikely as

      long as she remained with D.L., was still involved with him as of December of

      2019. The juvenile court also heard evidence regarding Mother’s inconsistent

      employment history, that Mother’s therapy had not progressed very far, and

      that visitation with the Children had not gone well and had been suspended. In

      April of 2020, the juvenile court terminated Mother’s parental rights to the

      Children. Mother contends that she was denied fundamental due process

      throughout the termination proceedings and the juvenile court erred in

      terminating her parental rights to the Children. Because we disagree, we affirm.


                            Facts and Procedural History
[3]   J.N.B. was born on June 20, 2007, to Mother and A.W. On October 12, 2012,

      Mother entered into a program of informal adjustment (“IA”) regarding J.N.B.

      and two of her other children following an investigation into inappropriate

      discipline. Following a review hearing on July 16, 2013, the juvenile court

      dismissed the IA at DCS’s request based on Mother’s successful completion of

      services. On February 11, 2015, J.S. was born to Mother and W.S.

[4]   On August 9, 2017, DCS sought to take the Children into emergency custody, a

      request the juvenile court approved that day. On August 14, 2017, DCS

      petitioned to have the Children adjudicated CHINS. The juvenile court found

      following an initial hearing on August 15, 2017, that Mother was homeless, J.S.

      had been left without a caregiver at a friend’s home, and that Mother had

      refused to pick J.S. up. At that time, the Children were placed in relative care


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 3 of 24
      but were eventually returned to Mother, who had secured housing. The

      juvenile court ordered that when the Children were returned to Mother’s care,

      they were not to have any contact with Mother’s boyfriend, D.L.

[5]   On January 18, 2018, DCS filed second CHINS petitions as to the Children and

      sought to take them into emergency custody. DCS alleged that a violent

      incident between D.L. and another man had occurred in the Children’s

      presence (during which a firearm was pulled) and that Mother was struggling to

      maintain stable housing and income and had untreated mental illness. J.N.B.

      also alleged that D.L. had whipped her legs with a belt several times and that

      she had been touched on the inner thigh by an acquaintance of D.L the

      previous summer.

[6]   On May 21, 2018, the juvenile court found the Children to be CHINS, noting

      that Mother had allowed D.L. to continue living in her home despite the no-

      contact order. As detailed in the juvenile court’s order, Mother had admitted to

      a service provider that she had allowed D.L. to live with her but claimed that

      she was afraid to ask D.L. to leave and that he had destroyed some of her

      property. Mother, however, also indicated that she considered D.L. to be her

      only support, did not understand why he could not be around the Children, and

      did not believe him to be a threat to them. Mother also noted that J.N.B. had

      been exposing herself to other children, “acting out sexually[,]” posting

      photographs of herself on the internet, stealing, and lying. Ex. Vol. II p. 151.

[7]   On June 12, 2018, the juvenile court ordered that the Children be placed in

      foster care and participate in therapy, follow all recommendations, and take


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 4 of 24
       medications as prescribed, among other things. The juvenile court also ordered

       Mother to have therapeutic visits with each of the Children separately for at

       least two hours per week and participate in home-based case management,

       random drug screens, a mental-health assessment, a parenting assessment, a

       substance-abuse assessment, a medication evaluation, and individual therapy,

       following all recommendations resulting therefrom.

[8]    On August 21, 2018, the juvenile court ordered the Children to be placed with

       maternal aunt and uncle and to have no contact with their parents without DCS

       approval. On September 21, 2018, the juvenile court ordered J.N.B. placed in

       foster care while J.S. remained with a maternal aunt and uncle. On December

       12, 2018, the juvenile court ordered that the Children’s placements be

       continued, with J.N.B.’s permanency plan being reunification and J.S.’s plan

       being reunification with a concurrent plan of third-party custody or

       guardianship.

[9]    At a hearing on June 29, 2019, Mother testified that DCS was willing to offer

       D.L. services but that she and D.L. had had an altercation approximately two

       weeks previously. Mother testified that when she had broached the subject of

       services with D.L., he said that she was lying, believed that he was being

       “profiled[,]” and punched a hole in a wall. Ex. Vol. II p. 10. Mother indicated

       that she felt that D.L. punching a hole in the wall was better than punching her.

[10]   At a hearing on July 8, 2019, Mother’s therapist Laura Houze testified that she

       had provided therapy to Mother since the beginning of May of 2018, with the

       main goal being to work with Mother on skills to cope with the stress of the


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 5 of 24
       CHINS case and past trauma. Houze testified that although Mother had

       learned and utilized some coping skills, there had been ongoing stressors in her

       life and Mother had had difficulty regulating her emotions, dealing with the

       stressors, controlling her impulses, and settling her emotions.

[11]   Regarding domestic violence and Mother’s relationship with D.L., Houze

       testified that Mother was aware of the dynamics but had difficulty accepting

       them. “While I’m aware that things aren’t as severe with [D.L.] as they have

       been in other relationships she’s engaged in, um, there’s still dynamics that are

       concerning. That need to, to be addressed, between both of them and

       individually.” Ex. Vol. II p. 24. Houze testified that Mother believed she

       caused all of the problems with D.L. “because she was getting on [D.L.] about

       doing whatever things that he was supposed to do that day[.]” Ex. Vol. II p. 28.

       Mother “wasn’t concerned about her safety, um, felt like she had instigated the

       [] circumstances, and that was kind of the end of that[.]” Ex. Vol. II p. 29.

       Houze testified that she had not moved to the next stage of therapy with

       Mother—the trauma narrative—because of “ongoing emotional stability

       concerns” and because “more things kept coming up, and coming up, that

       would direct [Mother] into this trauma mode of just reacting and reacting, so it

       was constantly putting out fires.” Ex. Vol. II p. 30. On July 8, 2019, the

       juvenile court changed the permanency plan to termination of parental rights

       and adoption for the Children.

[12]   On July 31, 2019, DCS filed petitions to terminate Mother’s parental rights to

       the Children. A total of four evidentiary hearings on the TPR petitions were



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 6 of 24
       held on October 16, December 4, and December 11, 2019, and January 17,

       2020. On August 23, 2019, Mother pled guilty to Level 3 felony dealing in

       methamphetamine and was sentenced to ten years of incarceration, with five

       years and 253 days to be served through Tippecanoe County Community

       Corrections and four years and 112 days to be served on supervised probation.

       On December 4, 2019, DCS family case manager Kelly Moore (“FCM

       Moore”) testified that she had been involved with Mother’s case from May or

       2018 to April of 2019. FCM Moore indicated that the Children had initially

       been removed from Mother’s care in the fall of 2017 for homelessness and

       removed again in January of 2018 due to the altercation involving D.L. and

       another man that had occurred in the Children’s presence, during which a

       weapon had been drawn.

[13]   FCM Moore testified that Mother had been required to participate in parenting

       visits and individual therapy in the CHINS case, with the two most important

       things to focus on being her relationship with D.L. and her mental-health

       needs. FCM Moore indicated that, during her time on the case, Mother

       reported that she was employed but never produced any paystubs. During

       FCM Moore’s time on Mother’s case, Mother was never able to progress past

       supervised visitation due to concerns about D.L.’s continued presence in her life

       and Mother’s lack of progress in addressing her mental-health issues and

       understanding the Children’s traumas.

[14]   Houze, who was still seeing Mother as of December 4, 2019, testified that

       Mother was still living with D.L., with their last encounter occurring a few days



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 7 of 24
       before the hearing, during which they had engaged in a verbal argument.

       Houze also indicated that, issues involving D.L. aside, Mother was “struggling

       considerably right now for multiple reasons[,]” including “physical

       limitations[,] financial distress, [and] lack of positive supports.” Tr. Vol. II pp.

       53–54. Houze testified that she had not been able to progress to the trauma

       narrative with Mother because she was not sufficiently emotionally regulated.

[15]   Court-appointed special advocate Hilary Laughner (“CASA Laughner”)

       testified that she had been involved with Mother’s case since October of 2018,

       with anywhere from one to five interactions per month with Mother since then.

       CASA Laughner testified that it was “absolutely” in J.S.’s best interests to be

       adopted so that he could have a home free of domestic violence and that would

       allow him to be stable. Tr. Vol. II p. 114. CASA Laughner indicated that J.S.

       had been in at least four or five different foster-care placements since his

       removal from Mother’s care and that he had exhibited behaviors such as

       kicking, hitting, and smearing his feces on the wall.

[16]   As for J.N.B., CASA Laughner testified that she had been in approximately

       three foster homes since her removal from Mother’s care and was currently

       placed at Damar Residential so that she could receive the help she needs.

       CASA Laughner agreed that J.N.B. had been diagnosed with post-traumatic

       stress disorder, reactive-attachment disorder, and borderline-personality traits.

       Casa Laughner indicated that adoption was in J.N.B.’s best interests as well

       because she deserved a home free of domestic violence and where her bare

       minimum needs could be met. CASA Laughner indicated that adoptive



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 8 of 24
       families for J.B. and J.N.B. had been identified. CASA Laughner expressed

       concern that Mother did not have the ability to parent J.N.B. the way that she

       needed to be parented.

[17]   On December 11, 2019, clinical psychologist Dr. Jeffrey Vanderwater-Piercy

       testified regarding an evaluation he had performed on Mother on November 18,

       2018. Dr. Vanderwater-Piercy opined that Mother suffered from low cognitive

       function, generalized-anxiety disorder, post-traumatic-stress disorder,

       depressive disorder, and attention-deficit-hyperactivity disorder and

       recommended continued medication and consultation with a psychiatrist. Visit

       facilitator Lana Hamel worked with Mother and the Children during the

       summer of 2019, and testified that many of the scheduled visits had been

       cancelled. Hamel testified that, of the visits that had occurred, some went well,

       and some did not. On one occasion, Mother threated to “whoop [J.S.]’s a[**]”

       because he had thrown a box containing some jewelry. Tr. Vol. II p. 163. On

       another occasion, the then-four-year-old J.S. had an “accident[,]” and Mother

       was unprepared with diapers for him. In the end, visitation was terminated

       shortly into August of 2019 because Mother cancelled or failed to appear for

       several visits and did not provide a schedule. CASA Laughlin testified again,

       noting that Mother seemed to struggle with visitation when more than one child

       was involved and that J.S. would cry, scream, and become very emotional

       when Mother would cancel or fail to attend visitation.

[18]   DCS family case manager Kaci Lawrence (“FCM Lawrence”) was assigned to

       Mother’s case in April of 2019, apparently taking over from FCM Moore.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 9 of 24
       FCM Lawrence testified that following the CHINS determination, Mother had

       been required to participate in therapy, home-based case management,

       parenting time, a substance-abuse assessment, a mental-health assessment, a

       psychological assessment, and random drug screens. FCM Lawrence testified

       that although Mother had been generally compliant with those services, there

       had been housing concerns based on Mother’s statements that she would no

       longer be able to pay her rent. One possible solution suggested by Mother was

       that she and J.S. would move in with the father of another one of her children,

       but FCM Lawrence became concerned because Mother had told her that he

       had abused her. FCM Lawrence also noted that Mother had lied to them about

       D.L. no longer being “in the picture[.]” Tr. Vol. II p. 204. According to FCM

       Lawrence, the DCS permanency plan for J.N.B. was adoption by her

       godmother in Michigan, and the permanency plan for J.S. was adoption in his

       pre-adoptive foster care placement. As for Mother’s employment history, FCM

       Lawrence indicated that Mother had had approximately six jobs in the previous

       seven months and had provided her with no documentation for any of them,

       despite being asked to several times. The TPR hearing concluded on January

       17, 2020. On April 13, 2020, the juvenile court entered its order terminating

       Mother’s parental rights to J.N.B. and J.S.


                                  Discussion and Decision
                 I. Whether Mother Was Denied Due Process
[19]   The question of whether Mother’s due process rights were violated is one of

       “fundamental fairness.” In re C.G., 954 N.E.2d 910, 917 (Ind. 2011). Indeed,

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 10 of 24
       while due process has never been defined, the phrase embodies a requirement of

       “fundamental fairness.” Id. (citations omitted). The fundamental fairness

       “requirement of due process is the opportunity to be heard at a meaningful time

       and in a meaningful manner.” Id. (citing Mathews v. Eldridge, 424 U.S. 319, 333

       (1976)).

[20]   Mathews set forth that the process due in a termination of parental rights

       proceeding turns on the balancing of three factors: (1) the private interests

       affected by the proceeding; (2) the risk of error created by the State’s chosen

       procedure; and (3) the countervailing governmental interest supporting use of

       the challenged procedure. Mathews, 424 U.S. at 335. The balancing of these

       factors recognizes that although due process is not dependent on the underlying

       facts of the particular case, it is nevertheless “flexible and calls for such

       procedural protections as the particular situation demands.” In re C.G., 954
N.E.2d at 917 (citing Mathews, 424 U.S. at 334). Furthermore, because both

       the parent and the State have substantial interests affected by the termination

       proceeding, reviewing courts tend to focus on the third Mathews’ factor, i.e., the

       risk of error created by the juvenile court’s and DCS’s actions. Id. at 917–18.

[21]   Moreover, there must be a showing of actual harm to support Mother’s due

       process argument. Jenkins v. State, 492 N.E.2d 666, 669 (Ind. 1986). Indeed,

       Ind. App. Rule 66(A) provides that

               [n]o error or defect in any ruling or order or in anything done or
               omitted by the trial court or by any of the parties is ground for
               granting relief or reversal on appeal where its probable impact, in
               light of all the evidence in the case, is sufficiently minor.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 11 of 24
       See also Lander v. State, 762 N.E.2d 1208, 1213 (Ind. 2002); Rosales v. State, 3
N.E.3d 1014, 1019 (Ind. Ct. App. 2014). Mother identifies the following as

       establishing a denial of due process: (1) the juvenile court found on January 18,

       2018, that DCS had failed to follow a court order when it “stopped drop ins in

       Mother’s home over a month, without Court approval[,] Ex. Vol. V p. 169; (2)

       the juvenile court stated on July 12, 2019, that “DCS has failed to provide what

       this family needs, specifically what [J.N.B.] needs. And we have to get this

       back on track.”, Ex. Vol. V p. 174; (3) there were a total of six FCMs assigned

       to the Children’s case; (4) DCS changed the Children’s placements several

       times; (5) DCS never put any services into place for D.L.; and (6) DCS failed to

       offer her adequate services to address the domestic-violence issue.

[22]   The items identified by Mother do not rise to the level of blatant violations of

       basic and elementary principles of due process. As for the juvenile court’s

       finding that DCS had violated a court order in suspending visitation for a

       month in late 2017 or early 2018, Mother does not explain, and we fail to see

       how, that violation could have constituted a denial of due process in a TPR

       case that was not initiated until July 31, 2019. Mother also does not elaborate

       on exactly what DCS was failing to do for J.N.B. in July of 2019 (again, before

       the TPR petition was even filed) that amounts to a denial of due process.

[23]   Mother also focuses on the number of FCMs assigned to the various cases

       involving her and the Children over the years, which is six, and the number of

       placements for the Children since August of 2017, which is eleven for J.N.B.

       and thirteen for J.S. Mother seems to be arguing that the sheer number of



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 12 of 24
       FCMs and placements, in and of itself, constitutes a due process violation.

       Mother, however, does not claim, much less establish, that any of this was

       improper, or indeed even unusual in a series of cases (two CHINS cases and a

       TPR) dating back to August of 2017. As for Mother’s complaint that none of

       the FCMs provided services to D.L., she fails to acknowledge evidence that

       DCS was willing to provide services to D.L. but that he refused them. In fact,

       when FCM Lawrence asked Mother to talk to D.L. about services, he accused

       Mother of lying about them, claimed that he was being profiled, and punched a

       hole in the wall.

[24]   Finally, Mother suggests that DCS failed to provide her with proper services to

       address her domestic violence issues. DCS tried to refer Mother to a

       psychiatrist after Dr. Vanderwater-Piercy conducted an evaluation of Mother

       on November 16, 2018, and recommended that Mother find a psychiatrist to

       manage medication and to continue with individual therapy. DCS, however,

       ultimately was not able to refer Mother to a psychiatrist because of her dealing-

       in-methamphetamine charge. Moreover, after Mother’s conviction and when

       she was on house arrest, DCS arranged for Mother to see a doctor in

       Logansport, Indiana, but Mother said she preferred to work with Houze on her

       medication management. In any event, to the extent that Mother wanted

       different services, the onus was on her to inform the juvenile court, and there

       seems to be no indication that she did so. See Prince v. Dep’t of Child Servs., 861
N.E.2d 1223, 1231 (Ind. Ct. App. 2007) (“[T]he responsibility to make positive

       changes will stay where it must, on the parent. If the parent feels the services



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 13 of 24
       ordered by the court are inadequate to facilitate the changes required to

       reunification, then the onus is on the parent to request additional assistance

       from the court or DCS.”). Mother has failed to establish a due process

       violation.


         II. Whether Sufficient Evidence Supports the Juvenile
            Court’s Termination of Mother’s Parental Rights
[25]   The traditional right of a parent to establish a home and raise her children is

       protected by the Fourteenth Amendment to the United States Constitution.

       Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005).

       We acknowledge that the parent-child relationship is “one of the most valued

       relationships of our culture.” Id. (citation omitted). However, parental rights

       are not absolute, and the law allows for the termination of such rights when a

       parent is unable or unwilling to meet his responsibilities as a parent. In re T.F.,

       743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. The purpose of

       terminating parental rights is to protect the child, not to punish the parent. Id.

[26]   While remaining mindful of the above, we have long had a highly deferential

       standard of review in cases concerning the termination of parental rights. In re

       K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). “In determining whether the

       evidence is sufficient to support the judgment terminating parental rights, this

       court neither reweighs the evidence nor judges the credibility of witnesses.” Id.

       “We consider only the evidence that supports the judgment and the reasonable

       inferences to be drawn there from.” Id. “Findings of fact are clearly erroneous




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 14 of 24
       only when the record lacks any evidence or reasonable inferences to support

       them.” Id.

[27]   Indiana Code section 31-35-2-4(b)(2) governs what DCS must allege and

       establish to support the termination of parental rights, which, for purposes of

       our disposition, was:

               (A) that [t]he child has been removed from the parent for at least
               six (6) months under a dispositional decree[;]
                       [….]
               (B) that one (1) of the following is true:
                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied [or]
                       (ii) There is a reasonable probability that the continuation
                       of the parent–child relationship poses a threat to the well-
                       being of the child.
                       [….]
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.
       Ind. Code § 31-35-2-4(b)(2). It is worth noting that because Indiana Code

       section 31-35-2-4(b)(2)(B) is written in the disjunctive, DCS need only establish

       one of the circumstances described in the subsection. Mother contends that

       DCS failed to establish that (1) there is a reasonable probability that the

       conditions that resulted in the Children’s removal or the reasons for placement

       outside Mother’s home will not be remedied, (2) continuation of the parent–

       child relationship poses a threat to the Children’s well-being, (3) termination is




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 15 of 24
       in the Children’s best interests, and (4) there is a satisfactory plan for the care

       and treatment of the Children.


                    A. Indiana Code Section 31-35-2-4(b)(2)(B)(i)
[28]   Mother argues that DCS has failed to establish that there is a reasonable

       probability that the reasons for the Children’s continued removal would not be

       remedied. In making such a determination, a juvenile court engages in a two-

       step inquiry. First, the juvenile court must “ascertain what conditions led to

       their placement and retention in foster care.” K.T.K. v. Ind. Dep’t of Child Servs.,

       989 N.E.2d 1225, 1231 (Ind. 2013). After identifying these initial conditions,

       the juvenile court must determine whether a reasonable probability exists that

       the conditions justifying the children’s continued “placement outside the home

       will not be remedied.” In re D.D., 804 N.E.2d 258, 266 (Ind. Ct. App. 2004)

       (citation omitted).

[29]   The juvenile court is to focus not only on the initial reasons for removal “but

       also those bases resulting in continued placement outside the home.” In re A.I.,

       825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. In making this second

       determination, the juvenile court must judge a parent’s fitness to care for her

       children at the time of the termination hearing, taking into consideration

       evidence of changed conditions. In re D.D., 804 N.E.2d at 266. A parent’s

       habitual patterns of conduct must also be evaluated to determine the probability

       of future negative behaviors. K.T.K., 989 N.E.2d at 1234. DCS need not rule

       out all possibilities of change; rather, it must establish that there is a reasonable




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 16 of 24
       probability that the parent’s behavior will not change. In re B.J., 879 N.E.2d 7,

       18–19 (Ind. Ct. App. 2008), trans. denied.

[30]   Here, the Children were removed from Mother following a violent incident in

       January of 2018 between D.L. and another man, during which a firearm was

       pulled. J.N.B. also alleged that D.L. had hit her on the legs several times with a

       belt and that an acquaintance of D.L.’s had touched her inner thigh the

       previous summer. Mother argues that the conditions that resulted in the

       Children’s removal were essentially remedied. In its termination order,

       however, the juvenile court made the following unchallenged findings of fact

       relevant to the reasonable-probability element:

               1. The Mother [h]as a long and extensive history of being
               involved in relationships which include significant domestic
               violence.
               2. The Mother’s violent relationships have had a profound
               negative impact on [Children].
               3. The Mother continues to fail to appreciate the impact of her
               relationship choices on her children.
               4. The Mother’s current violent relationship is with [D.L.],
               whom she has refused to disassociate herself from during the
               pendency of this case.
       Appellant's App. Vol. II p. 49.

[31]   In addition to these unchallenged findings, the record contains ample evidence

       that Mother continued to have a relationship with D.L. and that she did not

       believe domestic violence was an issue. Houze testified that [w]hile I’m aware

       that things aren’t as severe with [D.L.] as they have been in other relationships

       she’s engaged in, um, there’s still dynamics that are concerning. That need to,



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 17 of 24
       to be addressed, between both of them and individually.” Ex. Vol. II p. 24.

       Houze also testified that Mother believed she caused all of the problems with

       D.L. “because she was getting on [D.L.] about doing whatever things that he

       was supposed to do that day.” Ex. Vol. II p. 28. Houze said Mother “wasn’t

       concerned about her safety, um, felt like she had instigated the situate [sic],

       circumstances, and that was kind of the end of that.” Ex. Vol. II p. 29.

[32]   When the juvenile court found the children to be CHINS on May 21, 2018, it

       found, inter alia, that Mother had allowed D.L. to live in the home despite the

       no-contact order. At the time, Mother told a service provider that she was

       afraid to ask D.L. to leave and he had destroyed some of her property but that

       she considered D.L. her only support, did not understand why D.L. could not

       be around her children, and did not believe D.L. would put her children in

       danger. Mother told FCM Moore that Mother did not agree with the concerns

       about D.L. Over a year later in June of 2019, Mother and D.L. had an

       altercation during which he punched a hole in the wall after Mother brought up

       the possibility of him receiving services.

[33]   Even after the TPR petitions were filed in July of 2019, Mother refused to

       distance herself from D.L. On December 4, 2019, Houze testified that Mother

       had had contact with D.L. the Saturday before the hearing, and she believed

       that Mother and D.L. were still living together. CASA Laughner testified that

       it was also her understanding was that Mother and D.L. were still together.

       Mother admitted that the last time she had had contact with D.L. was the night

       before the December 4, 2019, hearing.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 18 of 24
[34]   Where a parent’s “pattern of conduct shows no overall progress, the court

       might reasonably find that under the circumstances, the problematic situation

       will not improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005). Here,

       the evidence showed that Mother did not make significant progress in

       addressing domestic violence. See In re J.S., 906 N.E.2d 226, 234 (Ind. Ct. App.

       2009) (“[S]imply going through the motions of receiving services alone is not

       sufficient if the services do not result in the needed change, or only result in

       temporary change[.]”).

[35]   As mentioned, the juvenile court was obligated to examine Mother’s habitual

       patterns of conduct, In re E.M., 4 N.E.3d 636, 643 (Ind. 2014), which in this

       case included minimizing the harm from domestic violence with D.L., blaming

       herself for the incidents, and maintaining a relationship with D.L. even though

       she had been advised to stay away from him. DCS produced ample evidence to

       support the juvenile court’s conclusion that the domestic violence conditions

       that led to Children’s removal would not be remedied.

[36]   Mother argues that “[t]he most compelling evidence was testimony provided by

       Laura Houze, Mother’s therapist, which revealed that Mother has consistently

       and actively participated in therapy, therapy was addressing domestic violence

       and Mother was making progress.” Appellant’s Br. p. 26. Even if we assume

       that Mother’s characterization of the evidence is accurate, she is asking us to

       reweigh the evidence, which we will not do. In re N.G., 51 N.E.3d at 1170. In

       any event, we do not think it is fair to say that the evidence tends to show that

       Mother was making progress in therapy with regard to domestic violence or


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 19 of 24
       that the therapy was progressing in general. Houze testified in July of 2019 that

       she did not move to the next stage of Mother’s therapy because of “ongoing

       emotional stability concerns,” and because “more things kept coming up, and

       coming up, that would direct [Mother] into this trauma mode of just reacting

       and reacting, so it was constantly putting out fires.” Ex. Vol. II p. 30. Houze

       also testified that Mother’s stability gradually increased during the last two-to-

       three months, but that Mother would have difficulty using coping skills if a

       traumatic event occurred. As for addressing Mother’s issues with domestic

       violence, that does not even seem to have been the principal goal of the therapy.

       Houze testified that addressing abusive relationships was not a treatment goal,

       but was addressed in connection with trauma and learning coping skills and

       that she and Mother addressed Mother’s relationship with D.L.

       “[i]ntermittently.” Tr. Vol. II p. 52. We reject Mother’s argument, which is

       essentially nothing more than an invitation to reweigh the evidence. 2


                       B. Indiana Code Section 31-35-2-4(b)(2)(C)
[37]   Mother also argues that the juvenile court erred in concluding that termination

       of her parental rights was in the Children’s best interests. We are mindful that,

       in determining what is in the best interests of the Children, the juvenile court is

       required to look beyond the factors identified by DCS and look to the totality of

       the evidence. McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185,




       2
         Because of our disposition of this claim, we need not address Mother’s claim that the juvenile court erred in
       concluding that there is reasonable probability that the continuation of the parent–child relationship poses a
       threat to the well-being of the Children. See Ind. Code § 31-35-2-4(b)(2)(B)(ii).



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020                Page 20 of 24
       203 (Ind. Ct. App. 2003). In doing so, the juvenile court must subordinate the

       interests of the parents to those of the children involved. Id.

[38]   This court has previously determined that the testimony of a GAL regarding a

       child’s need for permanency supports a finding that termination is in the child’s

       best interests. In the matter of Y.E.C., 534 N.E.2d 273, 276 (Ind. Ct. App. 1992).

       Although not a GAL, CASA Laughner testified at the termination hearing that

       it was “absolutely” in J.S.’s best interests to be adopted so that he could have a

       home free of domestic violence and that would allow him to be stable. Tr. Vol.

       II p. 114. As for J.N.B., CASA Laughner indicated that adoption was in her

       best interests as well because she deserved a home free of domestic violence and

       where her bare minimum needs could be met. While this testimony is likely

       sufficient to support a finding that termination is in the Children’s best interests,

       is does not stand alone.

[39]   The juvenile court found that termination of the parent–child relationship is in

       the Children’s best interests because placement with Mother would place the

       Children at “substantial risk for physical, mental and emotional abuse” and

       “Mother fails to recognize the seriousness of domestic violence in her home and

       the effect it has on her children[.]” Appellant’s App. Vol. II p. 56. These

       findings are amply supported by evidence in the record, namely evidence that

       Mother will not separate herself from D.L., with whom she has a long history

       of domestic violence. In the end, termination of Mother’s parental rights is in

       Children’s best interests because Mother will not provide them with an

       environment free of domestic violence and, indeed, does not even seem to



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 21 of 24
       acknowledge that there is a problem. See e.g., Lang v. Starke Cty. Office of Family

       & Children, 861 N.E.2d 366, 373 (Ind. Ct. App. 2007) (“A parent’s historical

       inability to provide a suitable environment along with the parent’s current

       inability to do the same supports a finding that termination of parental rights is

       in the best interests of the children.”), trans. denied.

[40]   Mother seeks to downplay concerns with domestic violence, arguing that she

       “was actively attending and making progress in her therapy where she was

       addressing domestic violence and its effects on her children.” Appellant’s Br. p.

       32. As discussed above, however, Houze’s testimony indicated that domestic

       violence was not even the principal treatment goal; she and Mother discussed it

       only intermittently; and, in any event, there were “still dynamics that are

       concerning” as of July 8, 2019. Ex. Vol. II p. 24. In the end, Mother’s

       argument in this regard is an invitation to reweigh the evidence, which we will

       not do. In re N.G., 51 N.E.3d at 1170.


                      C. Indiana Code Section 31-35-2-4(b)(2)(D)
[41]   Finally, Mother contends that DCS failed to establish that it has a satisfactory

       plan for the care and treatment of the Children. Indiana courts have

       traditionally held that for a plan to be satisfactory for purposes of the

       termination statute, it “need not be detailed, so long as it offers a general sense

       of the direction in which the child will be going after the parent-child

       relationship is terminated.” Lang, 861 N.E.2d at 374 (Ind. Ct. App. 2007)

       (citation omitted). A DCS plan is satisfactory if it is to attempt to find suitable




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 22 of 24
       parents to adopt the children and is not rendered unsatisfactory if DCS has not

       yet identified a specific family to adopt them. Id.

[42]   DCS’s plan for Children’s care and treatment is adoption. Child J.S. was being

       transitioned to an adoptive family, and, in fact, was already living in the pre-

       adoptive home. FCM Lawrence was satisfied that DCS’s plan for J.S. was

       satisfactory. As for J.N.B., CASA Laughner testified that her godmother was

       willing to adopt her. At the time of the evidentiary hearing, J.N.B.’s godmother

       lived in Michigan and was working towards becoming a licensed foster parent.

       Pursuant to Lang and similar cases, the juvenile court did not abuse its

       discretion in finding these plans for the care and treatment of the Children to be

       satisfactory.

[43]   Mother contends that J.N.B.’s plan is not satisfactory because it would place

       her “with a Godmother she barely know[s] who is not equipped to deal with

       her behaviors[.]” Appellant’s Br. p 36. The record, however, undercuts both of

       these factual assertions. The record contains evidence that J.N.B. and her

       godmother speak from two to four times a week, and the godmother told FCM

       Lawrence that J.N.B. had been part of her life for a very long time and “her

       family has not been complete without [J.N.B.]” Tr. Vol. II p. 214. As for the

       godmother’s ability to cope with J.N.B.’s behaviors, the record indicates that

       the godmother was aware of J.N.B.’s problems and could handle them and that

       the Michigan child services agency had provided services to the godmother,

       including training on trauma-informed care. The Michigan agency also

       conducted a home visit for the godmother and has approved the placement.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 23 of 24
       Finally, Mother contends that “placing JS with the maternal [aunt] for adoption

       versus guardianship or third-party custody [] as a matter of law [] is simply

       unacceptable[.]” Appellant’s Br. p. 36. Mother, however, cites to nothing in

       the record and no law to support this argument. Again, Mother is essentially

       asking us to reweigh the evidence, which we will not do. See In re N.G., 51
N.E.3d at 1170.

[44]   We affirm the judgment of the juvenile court.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1022 | November 30, 2020   Page 24 of 24